Citation Nr: 0205849	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-11 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bronchiectasis.

(The issue of whether the January 29, 1960 decision of the 
Board of Veterans' Appeals denying entitlement to service 
connection for bronchiectasis should be reversed on the 
grounds of clear and unmistakable error is the subject of a 
separate decision of the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Air 
Force from April 1955 to December 1957.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO) that found that the appellant had not submitted 
new and material evidence sufficient to reopen his claim for 
service connection for bronchiectasis.  For reasons set forth 
below, the Board has reframed the issue on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal as to the instant 
issues has been obtained by the RO.

2.  Bronchiectasis is among the diseases that may be 
presumptively service connected.

3.  Competent medical evidence shows that it was at least as 
likely as not that the appellant's bronchiectasis was 
manifested to a compensable degree within one year of his 
separation from active peacetime service.



CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
bronchiectasis was presumptively incurred in active peacetime 
service.  38 U.S.C.A. §§  1101, 1131, 5102, 5103, 5103A, 
5107, (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.97, Diagnostic Code 6601 (2001); 66 Fed. Reg. 45,620 
et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, a January 29, 1960 decision of the Board of 
Veterans' Appeals (Board) denied the appellant's claim of 
entitlement to service connection for bronchiectasis.  In 
1970, regulations allowing for presumptions of service 
connection for chronic diseases for peacetime veterans took 
effect in 1970.  The Board therefore finds that the 
appellant's claim for service connection for bronchiectasis 
is reviewable on a de novo basis.  The entitlement to de novo 
review of a previously and finally denied claim based upon an 
intervening change in law or regulation creating a new 
entitlement derives from the new law or regulation itself.  
When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for certain chronic conditions may be 
established where the condition was not diagnosed during 
service, but became manifest to a compensable degree within 
one year of the veteran's discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  Bronchiectasis among the chronic diseases 
that may be presumptively service connected under 38 C.F.R. 
§ 3.309(a).

The record shows that the veteran underwent a VA medical 
examination in June 1958, less than one year after service 
separation, and a diagnosis of bronchiectasis, bilateral, 
more severe on the left was made.  The VA examiner also 
stated that the appellant's overall disability from this 
condition was moderate.  Also in June 1958, the appellant 
submitted a private medical report containing a comparison of 
the bronchogram made in April 1958 with a chest film taken in 
1955.  The private doctor stated that all changes in the 
appellant's lung field had developed since 1955.  A statement 
from another private doctor showed he had examined the 
appellant in April 1958, and rendered a diagnosis of 
bronchiectasis, left lower and right middle lobes, chronic.  
A VA radiologist in November 1959 stated that the chest X-ray 
of June 1958 was the first film to demonstrate a small 
questionable area of localized emphysema at the left base and 
the left costophrenic angle.  A VA outpatient treatment 
record dated in June 1998 shows a diagnosis of 
bronchiectasis; other VA treatment records contain 
impressions or assessments of history of bronchiectasis.

The question to be resolved now is whether bronchiectasis was 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  Bronchiectasis is 
ordinarily rated under 38 C.F.R. § 4.97, Diagnostic Code 
6601.  Diagnostic Code 6601 further provides that 
bronchiectasis can also be rated according to pulmonary 
impairment as for chronic bronchitis, 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  For a compensable (10 percent) 
evaluation for bronchiectasis under Diagnostic Code 6601, 
there must be intermittent productive cough with acute 
infection requiring a course of antibiotics at least twice a 
year.

The Board finds that the June 1958 VA diagnosis of 
bronchiectasis, bilateral, more severe on the left and 
clinical finding by the VA examiner that the appellant's 
overall disability from this condition was moderate, along 
with the April 1958 bronchogram yielding a diagnosis of 
bronchiectasis, left lower and right middle lobes, chronic 
and a July 1958 written statement of a drug store owner 
stating that he had filled a prescription for penicillin for 
the appellant, with refills as needed, in April l958, closely 
approximates the symptomatology required for a compensable 
evaluation under Diagnostic Code 6601.  

Therefore, after resolving the benefit of the doubt in favor 
of the appellant, the Board finds that the appellant's 
bronchiectasis was presumptively incurred in active peacetime 
service.

In light of the grant of service connection for 
bronchiectasis in the decision below, it is the Board's 
opinion that any necessary evidentiary development and 
notification has been accomplished in regard to that issue.  
Thus, the Board concludes that the duty to assist and the 
duty to notify as contemplated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)) and its 
implementing regulations, published at 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)), have been satisfied with 
respect to this issue.  


ORDER

Service connection for bronchiectasis is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

